Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed 5-21-2019.  Claims 1 through 20 are presently pending and are presented for examination.

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. PCT/CN2016/106995, filed 11-23-2016. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.

If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Information Disclosure Statement
The Information Disclosure Statements filed on 5/21/2019 and 6/24/2020 have been considered by the Examiner.  




Claim Objections
With respect to claim 1, the term “craft body” is written twice.  The Examiner acknowledges that this may be a typo and a person of ordinary skill in the art should understand what is meant here, however, it can cause confusion.  The claims should be written clearly and easily understood without confusion.  Please consider revising. 

Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, 
Claims 1-12 and 14 are rejected under 35 USC 102a2 as being anticipated by Lee et al. (US Patent 20170351900A1), hereinafter referred to as Lee.
With respect to claim 1, Lee teaches, “A method of controlling obstacle avoidance for an unmanned aerial vehicle (UAV) comprising: obtaining current attitude information of the UAV, the UAV including a craft bodycraft body and a detection apparatus attached to the craft body; and controlling a detection direction of the detection apparatus to be in a preset direction, according to the current attitude information of the UAV.”  [see Lee paragraph [0117] teaches an unmanned photographing device is an unmanned aerial vehicle (UAV); paragraph [0135] teaches the movement control module can obtain the UAV position and attitude information using the GPS and sensor modules; paragraphs [0155-0157] teaches an image signal processor that can control object tracking of the camera module and a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions and the camera module can be a gimbal and a camera; paragraph [0168] teaches  the UAV can autonomously fly according to a program or by machine learning to avoid obstacles; paragraph [0189] teaches the camera controller can control the composition and the angle of the camera based on instructions from a processor; paragraph [0190] teaches the gimbal may take a stable picture at a fixed angle of the camera regardless of the movement of the 
With respect to claim 2, Lee teaches, “The method according to claim 1,…” [see the above rejection for claim 1].
“… wherein obtaining the current attitude information of the UAV comprises obtaining at least one of current attitude information of the craft body or current attitude information of the detection apparatus.”  [see Lee paragraph [0135] teaches the movement control module can control the UAV using position and attitude information of the device and control its flight and attitude information and/or obtain its position and attitude information using the GPS and sensor module; paragraph [0191] teaches the gimbal controller generates compensation data according to the movement of the UAV and it can control part of the pitch and roll of the camera module and the gimbal can convert the pitch and roll compensation data into motor driving signals for the UAV that can correct the roll and pitch of the camera module.  The Examiner is interpreting the generation of compensation 
With respect to claim 3, Lee teaches, “The method according to claim 2,…” [see the above rejection for claim 2].
“… wherein controlling the detection direction of the detection apparatus to be in the preset direction comprises: maintaining the detection direction of the detection apparatus to be in a horizontal direction; or changing the detection direction of the detection apparatus along with an attitude change of the craft body and controlling the detection direction of the detection apparatus to be in the preset direction.”  [see Lee paragraphs [0156-0157] teaches a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions and the camera module can be a gimbal and a camera; paragraph [0189] teaches the camera controller can control the composition and the angle of the camera based on instructions from a processor; [0191] teaches the gimbal controller generates compensation data according to the movement of the UAV and it can control part of the pitch and roll of the camera module and the gimbal can convert the pitch and roll compensation data into motor driving signals to correct the roll and pitch of the camera module according to the UAV.  Although the reference does not explicitly state the camera can be set in a preset direction, the Examiner is interpreting the 
 With respect to claim 4, Lee teaches, “The method according to claim 2,…” [see the above rejection for claim 1].
“… wherein obtaining the current attitude information of the UAV comprises obtaining one or more of a current pitch angle of the UAV, a current roll angle of the UAV, and a current yaw angle of the UAV.”  [see Lee paragraph [0177] teaches the movement control module of the UAV may control the roll, pitch, yaw and throttle of the UAV according to its acquired position and attitude information; paragraph [0198] teaches different ways the movement control module can calculate the attitude of the UAV.  The Examiner is equating the UAV’s acquired position and attitude information to its current attitude information and to include the roll, pitch and yaw].
With respect to claim 5, Lee teaches, “The method according to claim 4,…” [see the above rejection for claim 4]. 
“… wherein: obtaining the current attitude information of the UAV comprises obtaining a current pitch angle of the detection apparatus; and controlling the detection direction of the detection apparatus comprises controlling the detection direction of the detection apparatus to be in the preset direction, according to the current pitch angle of the detection apparatus.”  [see Lee paragraph [0177] teaches the 
With respect to claim 6, Lee teaches, “The method according to claim 4,…” [see the above rejection for claim 4].
“… wherein: obtaining the current attitude information of the UAV comprises obtaining a current pitch angle of the craft body; and controlling the detection direction of the detection apparatus comprises controlling the detection direction of the detection apparatus to be in the preset direction, according to the current pitch angle of the craft 
  With respect to claim 7, Lee teaches, “The method according to claim 1,…” [see the above rejection for claim 1].
“… wherein controlling the detection direction of the detection apparatus comprises controlling the detection apparatus to rotate to allow the detection direction of the detection apparatus to be in the horizontal direction.”  [see Lee paragraph [0156] teaches a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions].
 With respect to claim 8, Lee teaches, “The method according to claim 1,…” [see the above rejection for claim 1].
“… wherein the detection apparatus is attached to the craft body through a rotation apparatus.”  [see Lee paragraph [0188] teaches a camera module includes a camera and a gimbal and the gimbal may have a controller, a sensor, motor drivers and motors; paragraph [0191] teaches the gimbal controller generates compensation data according to the movement of the UAV and it can control part of the pitch and roll of the camera module and the camera may balance the rotation of the UAV using the gimbal to stabilize the camera.  The Examiner is equating the gimbal to a rotation apparatus.  A gimbal is a ringed pivoting support that allows a device to rotate along an axis freely or keep it fixed position].
 With respect to claim 9, Lee teaches, “The method according to claim 8,…” [see the above rejection for claim 8].
“… wherein controlling the detection direction of the detection apparatus comprises controlling the rotation apparatus to rotate to allow the detection direction of the detection apparatus to be in a horizontal direction. “ [see Lee paragraph [0156] teaches a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions; paragraph [0188] teaches a camera module includes a camera and a gimbal and the gimbal may have a controller, a sensor, motor drivers and motors.  The Examiner is interpreting this to the gimbal rotates to 
 With respect to claim 10, Lee teaches, “The method according to claim 9,…” [see the above rejection for claim 9].
“… wherein controlling the rotation apparatus to rotate comprises: controlling the rotation apparatus to rotate with a negative rotation angle, in response to a current pitch angle of the UAV being positive; or controlling the rotation apparatus to rotate with a positive rotation angle, in response to a current pitch angle of the UAV being negative.”  [see Lee paragraph [0188] teaches a camera module includes a camera and a gimbal and the gimbal may have a controller, a sensor, motor drivers and motors; paragraph [0191] teaches the gimbal controller generates compensation data according to the movement of the UAV and it can control part of the pitch and roll of the camera module and the gimbal can convert the pitch and roll compensation data into motor driving signals to correct the roll and pitch of the camera module according to the movement of the UAV and the camera may balance the pitch and roll of the UAV using the gimbal to stabilize the camera.  Although the reference does not explicitly state the rotation apparatus can rotate at a negative angle when the UAV rotates at a positive angle and vice versa, the Examiner is interpreting the gimbal’s ability to rotate and compensate for the UAV’s movements to stabilize the camera to include this].
 With respect to claim 11, Lee teaches, “An unmanned aerial vehicle (UAV) comprising: a craft body; a propulsion system mounted at the craft body and configured to provide a flight power; a detection apparatus mounted at the craft body and configured to detect an obstacle near the UAV; and a flight controller communicatively connected to the propulsion system and the detection apparatus, and configured to: obtain current attitude information of the UAV; and control a detection direction of the detection apparatus to be in a preset direction, according to the current attitude information of the UAV.” [see Lee Fig. 5 and paragraph [0133] teaches a movement module connected to a movement control module, which is connected to a processor and a communication module; paragraph [0135] teaches the movement control module may control the flight and attitude of the UAV and can obtain the UAV position and attitude information using the GPS and sensor modules; paragraph [0136] teaches the unmanned photographing device is a Unmanned Aerial Vehicle (UAV) and the movement control module may control the roll, pitch yaw and throttle of the UAV according to its position and attitude information; paragraph [0149] teaches the communication module may transmit information for checking real time movement information of the UAV; paragraphs [0155-0157] teaches an image signal processor that can control object tracking of the camera module and the camera module can be a gimbal and a camera; paragraph [0168] teaches the UAV can autonomously fly according to a program 
 With respect to claim 12, Lee teaches, “The UAV according to claim 11,…” [see the above rejection for claim 11].
“… wherein the current attitude information of the UAV comprises one or more of current attitude information of the craft body or current attitude information of the detection apparatus.”  [see Lee paragraph [0191] teaches the gimbal controller generates compensation data according to the movement of the UAV and it can control part of the pitch and roll of the camera module and the gimbal can convert the pitch and roll compensation data into motor driving signals and the motor pitch and roll can correct the roll and pitch of the camera module according to the movement of the UAV and the camera may balance the pitch and roll of the UAV using the gimbal to stabilize the camera.  The Examiner is interpreting this to mean that the compensation data is generated according to the movement of the UAV includes the current attitude information of the UAV and the camera (detection apparatus) in order for the roll and pitch to be corrected and the camera to be properly stabilized as the UAV moves].
  With respect to claim 14, Lee teaches, “The UAV according to claim 12,…” [see the above rejection for claim 12].
“… wherein the current attitude information of the UAV comprises one or more of a current pitch angle of the UAV, a current roll angle of the UAV, and a current yaw angle of the UAV.”  [see Lee paragraph [0177] teaches the movement control module of the UAV may control the roll, pitch, yaw and throttle of the UAV according to its acquired position .

Claim Rejections - 35 USC § 103

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 13, 15 and 16-20 are rejected under 35 USC 103 over Lee in view of Pilskalns (US Patent 20180067493A1).
With respect to claim 13, Lee teaches, “The unmanned aerial vehicle according to claim 12,…” [see the above 35 USC 102a2 rejection for claim 12].
“… maintain the detection direction of the detection apparatus to be in a horizontal direction; or change the detection direction of the detection apparatus along with an attitude change of the craft body and control the detection direction of the apparatus to be in the preset direction.” [see Lee paragraphs [0156-0157] teaches a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions and the camera module can be a gimbal and a camera; paragraph [0189] teaches the camera controller can control the composition and the angle of the camera based on instructions from a processor; paragraph [0190] teaches the gimbal may take a stable picture at a fixed angle 
Lee does not teach, “… wherein the flight controller is further configured to: maintain the detection direction of the detection apparatus to be in a horizontal direction; or change the detection direction of the detection apparatus along with an attitude change of the craft body and control the detection direction of the apparatus to be in the preset direction.”  
Pilskalns teaches, “… wherein the flight controller is further configured to: maintain the detection direction of the detection apparatus...” [see Pilskalns Fig. 5 and paragraph [0018] teach the UAV flight controller with an API that electronically communicates with the node controller which communicates with the gimbal which controls the sensor and an aim control module connected to the gimbal to further control the positioning of the sensor.  The Examiner is interpreting the electronic communication between the flight 
As a result, the UAV, with the detection apparatus preset in a horizontal direction and/or in accordance with the current attitude of the UAV, as taught by Lee, and the detection apparatus controlled by the flight controller, as taught by Pilskalns, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having the detection apparatus controlled by the flight controller allows the UAV more flexibility in autonomously detecting and avoiding obstacles to enhance airspace safety.  Lee and Pilskalns are analogous art because they are in the same field of endeavor of UAV’s, drones and remotely piloted vehicles.
With respect to claim 15, Lee teaches, “The UAV according to claim 14,…” [see the above 35 USC 102a2 rejection for claim 14].
“…wherein the current attitude information of the UAV is a current pitch angle of the detection apparatus…obtain the current pitch angle of the detection apparatus; and control the detection direction of the detection apparatus to be in the preset direction, according to the current pitch angle of the detection apparatus.” [see Lee paragraph [0177] teaches the movement control module of the UAV may control the roll, pitch, yaw and throttle of the UAV according to its acquired position and attitude information; paragraph [0189] teaches the camera controller can control the composition and the angle of the 
Lee does not teach, “…the flight controller is further configured to: obtain the current pitch angle of the detection apparatus; and control the detection direction of the detection apparatus to be in the preset direction, according to the current pitch angle of the detection apparatus.”
Pilskalns teaches, “…the flight controller is further configured to:… control the detection direction of the detection apparatus…”  [see Pilskalns Fig. 5 and paragraph [0018] teach the UAV flight controller with an API that electronically communicates with the node controller which communicates with the gimbal which controls the sensor and an aim control module connected to the gimbal to further control the positioning of the sensor.  The Examiner is interpreting the electronic communication between the flight controller, the node controller and the gimbal to include the flight controller sending instructions to control the direction of the gimbal and the sensor on the gimbal to be the detection apparatus].
As a result, the UAV having the same pitch angle as the detection apparatus, with the detection apparatus pointing in a preset direction according to its pitch angle, as taught by Lee, and the detection apparatus controlled by the flight controller, as taught by Pilskalns, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having the detection apparatus controlled by the flight controller gives the UAV more flexibility to autonomously detect obstacles and if the pitch angle of the UAV is the same as that of the detection apparatus having the detection apparatus preset in a direction according to its pitch angle which is the same as the UAV, it would ensure that the detection apparatus is detecting obstacles that are in the flight path of the UAV which increases the UAV’s ability to automatically avoid obstacles and 
With respect to claim 16, Lee teaches, “A method of controlling obstacle avoidance for an agricultural unmanned aerial vehicle (UAV) comprising: obtaining a current pitch angle of a craft body of the agricultural UAV, the agricultural UAV including a craft body and a radar attached to the craft body; and controlling a detection direction of the radar of the agricultural UAV to be in a horizontal direction, according to the current pitch angle of the craft body.”  [see Lee Fig. 6 and paragraph [0018] teaches element 690 moving to a landing point using a  camera and sensor; paragraph [0085] teaches an ultrasonic input device that may detect the generated ultrasonic waves through a microphone and identify the corresponding detected data; paragraphs [0155-0157] teaches an image signal processor that can control object tracking of the camera module and a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions and the camera module can be a gimbal and a camera; paragraph [0168] teaches  the UAV can autonomously fly according to a program or by machine learning to avoid obstacles [0177] teaches the movement control module of the UAV may control the roll, pitch, yaw and throttle of the UAV according to its acquired position and attitude information; paragraph [0189] teaches the camera controller can control the composition and the angle of the camera based on instructions from a processor; paragraph [0191] teaches the gimbal controller generates 
Lee does not teach, “A method of controlling obstacle avoidance for an agricultural unmanned aerial vehicle (UAV) comprising: obtaining a current pitch angle of a craft body of the agricultural UAV, the agricultural UAV including a craft body and a radar attached to the craft body; and controlling a detection direction of the radar of the agricultural UAV to be in a horizontal direction, according to the current pitch angle of the craft body.”  
Pilskalns teaches, “…a radar … the radar...”  [see Pilskalns paragraph [0005] teaches the purpose of a gimbal is to hold one or more sensors on a moving UAV and aim the sensor on demand while the sensor collects data about its surroundings.  The Examiner is interpreting this to mean that the gimbal can hold a radar because a radar is a type of sensor].
As a result, the method of controlling obstacle avoidance for an agricultural UAV that controls the detection direction to be horizontal according to the current pitch angle of the craft body, as taught by Lee, and the radar sensor attached to a craft body, as taught by Pilskalns, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because a method that teaches a radar attached to the craft body pointing in a horizontal direction according to the pitch angle of the craft body improves the accuracy and ability of the UAV to autonomously detect and avoid obstacles in it’s flight path, thus enhancing the safety of the airspace.  Lee and Pilskalns are analogous art because they are in the same field of endeavor of UAV’s, drones and remotely piloted vehicles.
 With respect to claim 17, the combination of Lee and Pilskans teaches, “The method according to claim 16,…” [see the above rejection for claim 16].
Lee further teaches, “… wherein controlling the detection direction of the radar comprises controlling the radar to rotate to allow the detection direction of the radar to be in the horizontal direction.”  [see Lee Fig. 6 and paragraph [0018] teaches element 690 moving to a landing point using a  camera and sensor; paragraph [0085] teaches an ultrasonic input device that may detect the generated ultrasonic waves through a microphone and identify the corresponding detected data; paragraphs [0156-0157] teaches a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions and the camera module 
Lee does not teach, wherein controlling the detection direction of the radar comprises controlling the radar to rotate to allow the detection direction of the radar to be in the horizontal direction.”  
Piskalns teaches, “…the radar … the radar … the radar ...”  [see Pilskalns paragraph [0005] teaches the purpose of a gimbal is to hold 
As a result, the method of controlling obstacle avoidance for an agricultural UAV that controls the detection direction to rotate so it can in the horizontal position, as taught by Lee, and the radar sensor used for detected the UAV’s surroundings, as taught by Pilskalns, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because a method that teaches a radar that can be controlled to rotate in the horizontal direction allows the radar to detect obstacles more efficiently because it can position itself however it needs to regardless of the movement of the UAV to autonomously avoid obstacles which improves the utility the UAV and enhances the safety of the airspace.  Lee and Pilskalns are analogous art because they are in the same field of endeavor of UAV’s, drones and remotely piloted vehicles.

With respect to claim 18, Lee teaches, “The method according to claim 16,…” [see the above rejection for claim 16].
“… wherein the … is mounted to the craft body…” [see Lee Fig. 6 and paragraph [0018] teaches element 690 moving to a landing point using a  camera and sensor; paragraph [0085] teaches an ultrasonic input device that may detect the generated ultrasonic waves through a 
Lee does not teach, “… wherein the radar is mounted to the craft body through a steering gear.” 
Pilskalns teaches, “… wherein the radar is mounted to the craft body through a steering gear.”  [see Pilskalns paragraph [0005] teaches the purpose of a gimbal is to hold one or more sensors on a moving UAV and aim the sensor on demand while the sensor collects data about its surroundings; Fig. 5 and paragraph [0018] teach the UAV flight controller with an API that electronically communicates with the node controller; paragraph [0024] teaches the gimbal is a mechanism typically consisting of rings pivoted at right angles for keeping sensors in a moving craft in a fixed position; paragraph [0026] teaches the node controller can control the UAV and the gimbal; paragraph [0028] teaches the term flight controller refers to an electronic control module used to control the flight motor and landing gear in a UAV.  The 
As a result, the method of controlling the UAV to avoid obstacles and the radar mounted to a UAV craft body, as taught by Lee, with the radar mounted to the craft body through the steering gear as taught by Pilskalns, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having the radar mounted to the craft body through the steering gear allows the radar to be controlled by the steering gear so that the radar is always pointing in the direction the UAV is being steered in to detect and avoid obstacles and enhance the safety of the airspace.  Lee and Pilskalns are analogous art because they are in the same field of endeavor of UAV’s, drones and remotely piloted vehicles.
 With respect to claim 19, the combination of Lee and Pilskalns teaches, “The method according to claim 18,…” [see the above rejection for claim 18].
Lee teaches, “… wherein controlling the detection direction of the radar comprises… the detection direction of the radar to be in the horizontal direction.” [see Lee Fig. 6 and paragraph [0018] teaches element 690 moving to a landing point using a camera and sensor; paragraph [0085] teaches an ultrasonic input device that may detect the generated ultrasonic waves through a microphone and identify the corresponding detected data; paragraph [0156] teaches a camera 
Lee does not teach, “… wherein controlling the detection direction of the radar comprises controlling the steering gear to rotate to allow the detection direction of the radar to be in the horizontal direction.” 
Pilskalns teaches, “… wherein controlling the detection direction of the radar comprises controlling the steering gear to rotate to allow the detection direction…”  [see Pilskalns paragraph [0005] teaches the purpose of a gimbal is to hold one or more sensors on a moving UAV and aim the sensor on demand while the sensor collects data about its surroundings; paragraph [0024] teaches the gimbal is a mechanism typically consisting of rings pivoted at right angles for keeping sensors in a moving craft in a fixed position; paragraph [0026] teaches the node controller can control the UAV and the gimbal; paragraph [0028] teaches the term flight controller refers to an electronic control module used to control the flight motor and landing gear in a UAV; Fig. 4 and paragraph [0045] teach the UAV’s mechanical system is connected to the electronic flight controller which is connected to the node controller; Fig. 5 and paragraph [0046] teach the UAV flight controller with an API that electronically communicates with the node controller.  The Examiner is equating the sensor to radar and the node controller to a steering gear because it controls the UAV and is connected to the electronic flight controller which can send the node controller instructions to rotate].
As a result, the method of controlling the UAV to avoid obstacles and controlling the detection direction of the radar to be in the horizontal direction, as taught by Lee, where the steering gear rotates to direct the detection of the radar in a certain direction, as taught by Pilskalns, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because rotating the steering gear to control the direction of the radar to be in a horizontal direction allows the radar to be controlled by the steering gear so that the radar is always pointing in the horizontal direction to detect and avoid obstacles in the UAV’s flight path and enhance the safety of the airspace.  Lee and Pilskalns are analogous art because they are in the same field of endeavor of UAV’s, drones and remotely piloted vehicles.
 With respect to claim 20, the combination of Lee and Pilskalns teach, “The method according to claim 19,…” [see the above rejection for claim 19].
Lee does not teach, “… wherein controlling the steering gear to rotate comprises:   controlling the steering gear to rotate with a negative rotation angle, in response to the current pitch angle of the craft body being positive; or controlling the steering gear to rotate with a positive rotation angle, in response to the current pitch angle of the craft body being negative.”
Pilskalns teaches, “… wherein controlling the steering gear to rotate comprises:   controlling the steering gear to rotate with a negative rotation angle, in response to the current pitch angle of the craft body being positive; or controlling the steering gear to rotate with a positive 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N JACKSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A. Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/T.N.J./
Examiner, Art Unit 3664    
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664